September 25, 2014




                       JUDGMENT

            The Fourteenth Court of Appeals
   ANDRIUKAITIS-WOODLANDS MEDICAL OFFICE, I, LLC; BARCUS
   WOODLANDS MEDICAL OFFICE I, LLC; BEHNKEN WOODLANDS
  MEDICAL OFFICE I, LLC; BEUTEL WOODLANDS MEDICAL OFFICE I,
      LLC; BOYER WOODLANDS MEDICAL OFFICE I, LLC; CRANE
 WOODLANDS MEDICAL OFFICE I, LLC; CHRISTENSEN WOODLANDS
MEDICAL OFFICE I, LLC; COMSTOCK WOODLANDS MEDICAL OFFICE I,
     LLC; DOWTY WOODLANDS MEDICAL OFFICE I, LLC; DULING
    WOODLANDS MEDICAL OFFICE I, LLC; EDBERG WOODLANDS
MEDICAL OFFICE I, LLC; HABERER WOODLANDS MEDICAL OFFICE I,
      LLC; HASHEK WOODLANDS MEDICAL OFFICE I, LLC; HILL
   WOODLANDS MEDICAL OFFICE I, LLC; HILL G & M WOODLANDS
 MEDICAL OFFICE I, LLC; KESSLER WOODLANDS MEDICAL OFFICE I,
    LLC; KUHLMAN WOODLANDS MEDICAL OFFICE I, LLC; LEASK
   WOODLANDS MEDICAL OFFICE I, LLC; LOVELADY WOODLANDS
  MEDICAL OFFICE I, LLC; OLSON WOODLANDS MEDICAL OFFICE I,
 LLC; ROHRBACHER WOODLANDS MEDICAL OFFICE I, LLC; SKINNER
 WOODLANDS MEDICAL OFFICE I, LLC; TIC WOODLANDS MEDICAL,
  LLC; TRASKIEWICZ WEBB WOODLANDS MEDICAL OFFICE I, LLC;
       URMOSSY WOODLANDS MEDICAL OFFICE I, LLC; Y. SUN
  WOODLANDS MEDICAL OFFICE I, LLC; AND H. CHEN WOODLANDS
             MEDICAL OFFICE I, LLC, Appellants

NO. 14-13-00612-CV                          V.

     WOODLANDS-NORTH HOUSTON HEART CENTER, PA, Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Woodlands-
North Houston Heart Center, PA, signed June 21, 2013, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

       We order appellants, Andriukaitis-Woodlands Medical Office, I, LLC;
Barcus Woodlands Medical Office I, LLC; Behnken Woodlands Medical Office I,
LLC; Beutel Woodlands Medical Office I, LLC; Boyer Woodlands Medical Office
I, LLC; Crane Woodlands Medical Office I, LLC; Christensen Woodlands Medical
Office I, LLC; Comstock Woodlands Medical Office I, LLC; Dowty Woodlands
Medical Office I, LLC; Duling Woodlands Medical Office I, LLC; Edberg
Woodlands Medical Office I, LLC; Haberer Woodlands Medical Office I, LLC;
Hashek Woodlands Medical Office I, LLC; Hill Woodlands Medical Office I,
LLC; Hill G & M Woodlands Medical Office I, LLC; Kessler Woodlands Medical
Office I, LLC; Kuhlman Woodlands Medical Office I, LLC; Leask Woodlands
Medical Office I, LLC; Lovelady Woodlands Medical Office I, LLC; Olson
Woodlands Medical Office I, LLC; Rohrbacher Woodlands Medical Office I,
LLC; Skinner Woodlands Medical Office I, LLC; TIC Woodlands Medical, LLC;
Traskiewicz Webb Woodlands Medical Office I, LLC; Urmossy Woodlands
Medical Office I, LLC; Y. Sun Woodlands Medical Office I, LLC; and H. Chen
Woodlands Medical Office I, LLC, jointly and severally, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.